Case 19-80064-TLS           Doc 1663       Filed 07/03/19 Entered 07/03/19 16:33:29                       Desc Main
                                          Document     Page 1 of 4


                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF NEBRASKA

 In re:                                                       Chapter 11

 SPECIALTY RETAIL SHOPS HOLDING                               Case No. 19-80064-TLS
 CORP., et al.1
                                                              (Jointly Administered)




                           APPLICATION FOR ALLOWANCE AND
                      PAYMENT OF ADMINISTRATIVE EXPENSE CLAIM
                      BY KELLERMEYER BERGENSONS SERVICES, LLC
                          and NOTICE OF OBJECTION DEADLINE

          Kellermeyer Bergensons Services, LLC, AKA Bergensons Property Services (“KBS”),

 by and through its undersigned counsel, and pursuant to pursuant to 11 U.S.C. §§ 503(a),

 503(a)(1)(A), and 507(a)(2), submits this application and request for payment of an

 administrative priority expense claim for KBS against the above captioned Debtors (the

 “Debtors”) for reasonable and necessary expenses in the amount of $355,075.76 (the

 “Administrative Claim”). In support of this Application for the Administrative Claim, KBS states

 as follows:

          1.      On January 16, 2019 (the “Petition Date”), each of the Debtors filed voluntary

 petitions for relief under Chapter 11 of Title 11 of the United States Code (the “Bankruptcy

 Code”) in the United States Bankruptcy Court for the District of Nebraska.




 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification,
 are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
 Transportation, LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained R/E
 SPE, LLC (6679); Shopko Finance, LLC (1152); Shopko Gift Card Co., LLC (2161); ShopKo Holding Company,
 LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing, LLC (6346);
 ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS Trucking, LLC (0592). The
 location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin 54304.


                                                          1
Case 19-80064-TLS       Doc 1663     Filed 07/03/19 Entered 07/03/19 16:33:29             Desc Main
                                    Document     Page 2 of 4


         2.     The Debtors have continued to operate their respective businesses and manage

 their affairs as debtors-in-possession pursuant to Sections 1107(a) and 1108 of the Bankruptcy

 Code.

         3.     On February 14, 2019, the Court entered an order setting certain deadlines

 including, but not limited to, the deadline for filing of an application for the allowance of

 administrative expense claims (Doc. No. 421) (the “Order”). However, the Order noted that the

 administrative claims bar date does not apply to claims entitled to administrative priority that

 arise on or after the administrative claims bar date in the ordinary course of the Debtors’ business

 (Doc. No. 421).

         4.     On or about April 26, 2018, KBS and the Debtor Shopko Stores Operating Co.,

 LLC entered into a Master Services Agreement (the “Contract”) under which KBS agreed to

 provide cleaning services and supplies to Shopko for payment of the consideration set forth in

 the Contract. A copy of the Contract is not being attached because the Contract provides that it

 is proprietary and to be kept confidential. Upon information and belief, the Debtor has a copy of

 the Contract, but a copy of it will be made available to the Debtor upon request.

         5.     Since the Petition Date, KBS has provided post-petition cleaning services to

 Shopko pursuant to the terms of the Contract. Shopko has not paid certain amounts due and

 owing to KBS for post-petition services provided pursuant to the terms of the Contract that

 became due and payable on or after April 1, 2019. At this time, KBS is currently owed the sum

 of $355,075.76 for post-petition services provided to Shopko.

         6.     The post-petition store cleaning services which KBS arranged for and provided to

 Shopko from and after the Petition Date allowed Shopko to continue business operations and

 constitute actual, necessary costs and expenses of preserving the bankruptcy estates, and these




                                                  2
Case 19-80064-TLS           Doc 1663      Filed 07/03/19 Entered 07/03/19 16:33:29         Desc Main
                                         Document     Page 3 of 4


 costs and expenses are entitled to administrative priority status pursuant to section 503(b)(1)(A)

 of the Bankruptcy Code, which is entitled to priority under Section 507(a)(2). Pursuant to the

 Contract, the foregoing amounts were not due and payable until April 1, 2019 or after.

           7.      KBS specifically reserves the right to amend or supplement this Application to

 include any additional post-petition amounts due and payable after April 1, 2019 pursuant to the

 terms of the Contract, or to submit additional requests for payment.

           WHEREFORE, KBS requests this Court enter an Order granting it an administrative

 priority expense claim in the amount of $355,075.76 and directing the Debtors to immediately

 pay this amount of KBS, and for such other and further relief as this Court deems just and

 proper.

                NOTICE PURSUANT TO NEBRASKA BANKRUPTCY RULE 9013-1

           To all parties in interest:

           Pursuant to Neb. R. Bankr. P. 9013, 9014, you are hereby notified the last day to file and

 serve a resistance or objection to the foregoing Motion is July 24, 2019. Any objection or

 resistance must be in writing and must specify the factual or legal basis therefore and must be

 filed with the Court and served upon the undersigned on or before the date set forth above. If an

 objection or resistance is properly filed and served, the Court will set the matter for hearing upon

 affidavit evidence. If no objection or resistance is timely filed and served, the Court will consider

 and decide the Motion and enter an order thereon without further notice or hearing.




                                                   3
Case 19-80064-TLS       Doc 1663     Filed 07/03/19 Entered 07/03/19 16:33:29             Desc Main
                                    Document     Page 4 of 4


        Dated: July 3, 2019

                                              Kellermeyer Bergensons Services, LLC, Creditor


                                              By:      /s/ Martin P. Pelster
                                                     Martin P. Pelster, #19223
                                                     CROKER, HUCK, KASHER, DeWITT,
                                                       ANDERSON & GONDERINGER, L.L.C.
                                                     2120 South 72nd Street, Suite 1200
                                                     Omaha, Nebraska 68124
                                                     (402) 391-6777
                                                     (402) 390-9221 (Fax)
                                                     mpelster@crokerlaw.com
                                                     Attorneys for Kellermeyer Bergensons
                                                     Services, LLC


                                 CERTIFICATE OF SERVICE

         I hereby certify that on the 3rd day of July, 2019, I caused the above document to be filed
 in the Bankruptcy Court’s CM/ECF system which gave notification electronically upon all
 parties who filed an appearance or requested notice by electronic filing in this case, and I hereby
 certify that I have mailed by first class United States mail, postage prepaid, the document to the
 following non-CM/ECF participants:

        None.

                                              By /s/ Martin P. Pelster
                                                Martin P. Pelster, #19223




                                                 4
